EVERETT, Chief Judge
(dissenting):
The majority opinion contains references to “technical violations” of Miranda, see, e.g., note 3 at 264 and the “technical violations” of Article 31(b) in United States v. Byers, 26 MJ 132 (CMA 1988). This terminology gives me considerable concern. I do not consider that failure to warn a suspect of his rights in violation of Miranda involves a technicality, and I do not believe that failure to comply with a requirement clearly expressed in Article 31(b) is a technicality.
In Byers, the OSI agent tried to soften up the accused by talking to him extensively before giving him the warning mandated by Congress. Our Court stated, “Even though Special Agent Fleishman’s tactics did not conform with Article 31(b), we are unconvinced that they created a presumptive taint so great that it could not be cut off by a rights warning.” 26 MJ at 135. The premise was that the OSI investigator had violated a statutory requirement but the Government had established that, despite this violation, the accused’s pretrial statement was voluntary and not the product of the violation.
In this context, the term “presumptive taint” simply expresses the common-sense notion that, if, in obtaining a statement from a suspect, a government agent or representative violates an important right conferred on him by the Constitution or by a statute, then the Government bears the burden of proving that the statement was not the product of the violation.
In Byers, where the accused had made no statement before being warned of his right to remain silent, we concluded that the Government had adequately established that the statement was voluntary and not the product of the agent’s failure to warn the accused before beginning the interrogation. In the present case, the lecture by the OSI agent to Steward was much briefer than that given to Byers; and here, too, the accused made no statement before receiving a warning of his rights. Not surprisingly the military judge specifically determined that, under the circumstances, the “presumptive taint” had been overcome by the Government.
The Court of Military Review, however, made a different determination. It found that Steward’s pretrial statement was, at least in part, the result of the OSI agent’s failure to comply with Article 31(b). In so doing, the judges of that court substituted their judgment for that of the military judge. Under Article 66(c) of the Code, 10 USC § 866(c), Congress has empowered them to do exactly that. On the other hand, under Article 67(d) of the Code, 10 USC § 867(d), my Brothers and I are not empowered to substitute our factual determination for that of the court below.
Accordingly, I would answer the certified question in the negative and affirm the decision of the United States Air Force Court of Military Review.